Citation Nr: 0002814	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury, to include degenerative changes.


REPRESENTATION

Veteran represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from July 1969 to July 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Denver Regional Office (RO).  

The Board notes that the issues of entitlement to increased 
ratings for chronic plantar fasciitis of the right and left 
heels were originally included in the veteran's claim.  
However, at a September 1994 hearing, he withdrew his appeals 
on those issues.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); 38 
C.F.R. § 20.204 (1999).  

By November 1997 decision, the Board granted service 
connection for a right wrist disorder, denied service 
connection for a left wrist disorder, and granted a 20 
percent rating for low back strain.  The remaining issue of 
service connection for the cervical spine injury residuals 
was remanded for additional development of the evidence. 


FINDINGS OF FACT

The veteran's service medical records document several 
cervical spine injuries and the post-service medical evidence 
identifies current residuals consistent with the in-service 
injuries, including degenerative changes in the cervical 
spine.  


CONCLUSION OF LAW

Residuals of a cervical spine injury, including degenerative 
changes, were incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in April 
1975, he sought treatment after he fell from his bicycle, 
striking the back of his neck on the street.  He reported 
pain in his neck and low back.  X-ray examination of the 
cervical spine was normal.  The diagnosis was strain of the 
lumbosacral region.  

On periodic medical examination in April 1977, the veteran 
reported recurrent back pain since an incident in which he 
fell from bicycle; he indicated that he had not sought 
medical treatment for his pain.  Clinical evaluation of his 
neck, spine, and musculoskeletal system was normal.  

In September 1979, the veteran reported a long history of 
neck problems since a bicycle accident.  Physical examination 
showed tenderness over C4-5 on the left.  X-ray examination 
of the cervical spine was normal.  The assessments included 
muscle tension.  In April 1980, he complained of a sharp pain 
from the left side of his neck to his ear.  The assessments 
included Eustachian tube dysfunction.  

In November 1982, the veteran was involved in a motor vehicle 
accident and developed neck and left scapular pain.  Physical 
examination of the cervical spine showed full range of motion 
with no weakness.  X-ray examination of the cervical spine 
was normal.  The assessment was musculoskeletal pain 
secondary to motor vehicle accident.  Subsequent treatment 
records show that the veteran's neck, shoulder and left arm 
pain did not resolve.  On physical examination later in 
November 1982, he again exhibited full cervical spine motion 
with pain on motion.  All upper extremity tests, including 
muscle strength, reflexes, and pinprick sensory testing, were 
within normal limits.  The impressions included acute 
cervical strain. 

On follow-up in December 1982, the veteran reported that his 
condition was improving, but for low back spasms.  The 
assessment was back/neck strain, resolving.  On examination 
in January 1983, he indicated that he was without neck pain 
and had been given a full release by his orthopedic 
physician.  The assessment was neck pain secondary to motor 
vehicle, resolved.  In February 1983, however, the veteran 
reported that he had muscle spasms in his neck and back 
again.  Physical examination showed full range of motion; the 
assessment was neck and back strain/spasm.

In November 1983, the veteran sustained another injury to his 
neck when his head struck his car's rear-view mirror after a 
sudden stop.  The assessments included multiple contusions 
and sprain to cervical spine.  

On February 1984 periodic physical examination, a history of 
musculoskeletal pain secondary to a motor vehicle accident 
was noted.  The examiner indicated that the veteran responded 
to conservative treatment and that there were no 
complications or sequelae.  On clinical evaluation, his neck, 
spine, and musculoskeletal system were normal.

In September 1987, the veteran sought treatment after he 
developed pain and tingling down his arms while carrying a 
load of calendars.  The assessment was cervical root 
irritation.  Later that month, he complained of pain and 
tightness in his neck.  Physical examination showed full 
range of motion with complaints of pain.  X-ray examination 
was normal.  The impression was muscle spasm, possible 
radiculopathy.  In October 1987, he sought treatment after he 
fell from his moped; the possibility of recurrence of a 
recently-healed neck injury was noted; the assessments 
included neck strain.  

In November 1990, the veteran sought treatment for pain in 
the right shoulder blade and right neck; he denied a history 
of trauma.  On examination, he had full range of motion with 
normal strength; neurological examination was also normal.  
The assessment was right trapezius strain.

On April 1991 military retirement medical examination, the 
veteran's neck, spine, and musculoskeletal system were normal 
on clinical evaluation.  No complaint or abnormality 
pertaining to the cervical spine was recorded.

In March 1993, the veteran underwent VA medical examination 
at which time he reported a history of a motor vehicle 
accident in service with injury to the neck.  He stated that 
he had neck pain since that time, particularly on the left.  
On physical examination, there was no muscle spasm and 
cervical spine motion was normal.  X-ray examination showed 
minimal degenerative changes.  The diagnoses included 
cervical spine injury, healed, with residuals of minimal 
degenerative changes.  

VA outpatient treatment records show that in November 1993, 
the veteran sought treatment for neck pain and stiffness with 
numbness in the fingers.  The assessment was torticollis, 
secondary to sleeping wrong.  Later that month, he reported 
major improvement in his symptoms.  The assessments included 
torticollis, improved.  

In September 1994, the veteran testified at a hearing at the 
RO to the effect that in 1973, he sustained an injury to his 
neck in a bicycle accident and had constant pain since that 
time.  He stated that he had been advised by his treating 
physicians that there was not much to be done for his pain.  

In August 1998, the veteran underwent another VA medical 
examination.  A history of injury in service was noted.  On 
physical examination, there was no evidence of muscle 
atrophy, pain on palpation and he had no complaint of 
discomfort on motion.  There was no objective evidence of 
pain, spasm, weakness, or neurologic abnormality.  Range of 
motion studies showed forward flexion to 30 degrees, 
hyperextension to 49 degrees, right lateral rotation to 45 
degrees and left lateral rotation to 55 degrees.  No abnormal 
movement was noted.  X-ray examination of the cervical spine 
showed reversal of the normal cervical lordosis, consistent 
with muscle spasm.  There was normal disc space height and 
mineralization.  The vertebral bodies were intact and 
unremarkable.  The impression was normal cervical spine 
except for reversal of normal lordotic curvature secondary to 
muscle spasm.  The examiner indicated that it was his opinion 
that the veteran's in-service accident was not a cause of any 
degeneration of the cervical spine because, per current X-ray 
interpretation, there was no evidence of cervical 
degeneration.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed within the presumptive period, but only that there 
be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran contends that he developed a cervical spine 
disorder as a result of injuries sustained during active 
service.  He notes that he was involved in multiple vehicular 
accidents in service which affected his neck, and states that 
he has continued to experience pain and muscle spasms in the 
cervical spine region since his in-service injuries.  

As set forth above, the service medical records document 
complaints of chronic neck pain and spasm following injury to 
the cervical spine.  On VA medical examination in March 1993, 
approximately 20 months after service separation, minimal 
degenerative changes in the cervical spine were identified on 
X-ray examination.  On most recent VA medical examination in 
August 1998, although the examiner interpreted X-ray films as 
showing no degenerative changes, reversal of the lordotic 
curve in the cervical spine was shown, consistent with muscle 
spasm.

In this case, although degenerative changes in the cervical 
spine were not diagnosed within the applicable presumptive 
period, given the veteran's credible reports of continuous 
neck pain and spasm and the fact that degenerative changes 
were identified by X-ray within a relatively short period of 
time following the expiration of the applicable presumptive 
period, resolving the benefit of the doubt in favor of the 
veteran, the Board concludes that service connection for 
cervical spine injury residuals, including degenerative 
changes, is warranted.  38 C.F.R. §§ 3.307, 3.309.  

In this regard, the Board notes that X-ray films in August 
1998 were interpreted as showing no degeneration of the 
cervical spine.  However, loss of the lordotic curve was 
shown at that time, which is consistent with muscle spasm.  
Such findings have not been attributable to any other cause 
and it is noted that the service medical records show 
episodes of muscle spasm which were attributed to his in-
service cervical spine injuries.  Given the veteran's 
longstanding complaints of muscle pain and spasms, and 
affording him the benefit of the doubt, as required by 38 
U.S.C.A. § 5107(b), the Board finds that service connection 
for residuals of a cervical spine injury, including 
degenerative changes, is warranted in this case.  


ORDER

Service connection for residuals of a cervical spine injury, 
to include degenerative changes, is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

